DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment

Acknowledgement is made that claims 2, 4, 5, 9, 11, 13-14 and 18 are canceled.  Claims 19 and 20 are new. Claims 1, 3, 6-8, 10, 12, 15-17 and 19-20 are pending in the instant application.

Response to Arguments

Applicant’s arguments, see Remarks, filed on 6/23/2021 have been fully considered.

Claim Rejections under 35 U.S.C. 103
Claims 1, 2, 4, 5, 8-11, 13, 14, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0082931) hereinafter Wang in view of Liu et al. (US 2006/0112176), hereinafter Liu.

Claim 1 is amended with the following elements
“determining, by the DNS, a status of each of the plurality of AZs, wherein the status comprises a service available state or a service unavailable state;
determining, by the DNS from the plurality of AZs, a first AZ in the service available state, wherein the first AZ is determined based on a weighted sum of two or more factors including at least one of: distances between the client and each of the plurality of AZs in the service available state, a priority of the client, or loads of each of the plurality of AZs in the service available state.” (Emphasis added)

Claim 10 is amended with similar elements.

On page 7 of the Remarks, applicant argues that Wang does not teach calculating “a weighted sum of two or more factors including at least one of: distances between the client and each of the plurality of AZs in the service available state, a priority of the client, or loads of each of the plurality of AZs in the service available state.”   A portion of the cited limitations were previously recited in claim 9 which recited in part “determining, by the DNS, a load of each of the plurality of AZs in the service available state; and selecting, by the DNS from the plurality of AZs in the service available state, an AZ with a minimum loads as the first AZ.” Thus, Wang still teaches the factors but fails to teach the calculating of a weighted sum of two or more factors.   

Applicant also argues that Liu fails to teach the above cited limitations.  Applicant’s argument is persuasive.  Therefore, a new ground of rejection is made in light of the amendment.

Applicant refers to other prior art and asserts that each of the references individually allegedly teaches a single factor for use when selecting a server from a plurality of servers for load balancing reasons, none of the references suggests combining multiple factors generally, for calculating a weighted sum of two or more factors.  Thus, the references do not cure the deficiencies of Wang a Liu set forth above.  Applicant’s argument is persuasive.  Therefore, a new ground of rejection is made in light of the amendment.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claims 7 and 8 are rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  Both claims are dependence of claim 5 which is canceled.  Applicant may cancel the claims, amend the claims to place the claims in 

In order to further advance the prosecution, claims 7 and 8 are rejected under the assumption that the claims depend on claim 1.

Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 8, 10, 17, 19 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US 2011/0082931) hereinafter Wang in view of Liu et al. (US 2006/0112176), hereinafter Liu further in view of Hanif et al. (US 2017/0090787), hereinafter Hanif.

As for claim 1, Wang teaches a domain name resolution method based on a plurality of availability servers, comprising: 
receiving, by a domain name system (DNS), a domain name resolution request from a client (paragraphs [0040]-[0042] describe a DNS server receives a request from 
determining, by the DNS, a status of each of the plurality of available servers, wherein the status comprises the service available state or a service unavailable state (paragraph [0036] describes the DNS server’s status monitoring module (see Fig. 4, 301) determines a health status of each network server based on whether the network server is accessible or inaccessible);
determining, by the DNS from the plurality of available servers, a first available server in a service available state (paragraphs [0054]-[0055] describe when the IP address of a server if selected according to the health status and workload condition, an IP address of a network server having lighter workload is selected);

Wang fails to teach 
wherein available servers correspond to available zones (AZs);
wherein a first available server is determined based on a weighted sum of two or more factors including at least one of: distances between a client and each of plurality of available servers in a service available state, a priority of the client, or loads of each of the plurality of available servers in the service available state.
However, it is well known in the art, to arrange edge servers according to zones, as evidenced by Liu.
Liu discloses 
wherein available servers correspond to available zones (AZs) (paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Liu for implementing zones that correspond to caching servers that provide resources to clients. The teachings of Liu, when implemented in the Wang system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Wang system in order to reduce network traffic if a client request 
However, it is well known in the art, to compute aggregated weight and use the calculated weight in some decisions, as evidenced by Hanif.
Hanif discloses 
wherein a first available server is determined based on a weighted sum of two or more factors including at least one of: distances between a client and each of plurality of available servers in a service available state, a priority of the client, or loads of each of the plurality of available servers in the service available state (paragraphs [0041]-[0044] describe a weight’s parameter e.g. the important of each system in a multi-target environment, the importance relates to an essentialness of a workload, a geographic location relative to an accessing sysplex; Fig. 3; paragraphs [0045]-[0052] describe the process of selecting a storage site in a multi-target environment, the selection is based on a total weight of multiple factors and the multi-target environment provides access to an available storage site that has the highest total weight).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hanif for selecting a storage site using aggregate weights that are calculated based on multiple conditions. The teachings of Hanif, when implemented in the Wang and Liu system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Hanif in the Wang and Liu system in order to select a candidate a server by 

As for claim 8, the combined system of  Wang and Hanif teaches wherein the determining, by the DNS the first available server in the service available state (paragraph [0053] describes the DNS server selects an IP address from an IP list corresponds to the request according to the workload condition and other attributes), the first available server comprises:
37Docket No. HW751428 determining, by the DNS, the load of each of the plurality of available servers in the service available state (paragraphs [0053]-[0056] describe the DNS server performs monitoring the workload condition and other performance characteristics and when the IP address is selected an IP address of a network server having lighter workload may be selected, this indicates the DNS evaluates and determines the workload condition of network servers in the IP list); and 
determining, by the DNS, an available server whose load is less than a threshold as the first available server (paragraph [0054] describes the DNS selects a network server having lighter workload, e.g. an IP address of the network server whose data traffic amount is smaller than a predetermined data traffic).  
The combined system of Wang and Hanif fails to teach 
wherein available servers correspond to available zones (AZs);
However, it is well known in the art, to arrange edge servers according to zones, as evidenced by Liu.
Liu discloses 

One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Liu for implementing zones that correspond to caching servers that provide resources to clients. The teachings of Liu, when implemented in the Wang and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Wang and Hanif system in order to reduce network traffic if a client request is directed to a caching server that is not in a zone according to the request, the request is directed to a caching server assigned to that zone (Liu: paragraph [0022]).

As for claim 10, Wang teaches a domain name resolution apparatus based on a plurality of available servers, comprising:
a communications interface configured to receive a domain name resolution request from a client (paragraphs [0040]-[0042] describe a DNS server receives a request from a network user of a client for accessing a network server, the request includes a domain name and the DNS server takes an IP list listing IP addresses of network servers which have the domain name and provides an IP address to the client), wherein the domain name resolution request comprises a domain name of a to-be-accessed resource (Fig. 4: DNS server 402; paragraphs [0040]-[0042] describe the 
a processor coupling to the communication interface and configured to (Fig. 4, DNS server 402; paragraph [0060] describes a DNS server comprising multiple modules which construed as a processor; paragraphs [0040]-[0042] describe the DNS server performs a routine that includes receiving a request and returning a response to the request, thus it is construed that the DNS server’s processor connects to a communication interface);
determine a status of each of the plurality of available servers, wherein the status comprises the service available state or a service unavailable state (paragraph [0036] describes the DNS server’s status monitoring module (see Fig. 4, 301) determines a health status of each network server based on whether the network server is accessible or inaccessible); and 

Wang fails to teach 
wherein available servers correspond to available zones (AZs);
determine, from a plurality of available servers, a first available server in a service available state, wherein the first available server is determined based on a weighted sum of two or more factors including at least one of: distances between a client and each of the plurality of available servers in a service available state, a priority of the client, or loads of each of the plurality of available servers in the service available state.
However, it is well known in the art, to arrange edge servers according to zones, as evidenced by Liu.
Liu discloses 
wherein available servers correspond to available zones (AZs) (paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Liu for implementing zones that correspond to caching servers that provide resources to clients. The teachings of Liu, when implemented in the Wang system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the 
The combined system of Wang and Liu fails to teach
determine, from a plurality of available servers, a first available server in a service available state, wherein the first available server is determined based on a weighted sum of two or more factors including at least one of: distances between a client and each of the plurality of available servers in a service available state, a priority of the client, or loads of each of the plurality of available servers in the service available state.
However, it is well known in the art, to compute aggregated weight and use the calculated weight in some decisions, as evidenced by Hanif.
Hanif discloses 
determine, from a plurality of available servers, a first available server in a service available state, wherein the first available server is determined based on a weighted sum of two or more factors including at least one of: distances between a client and each of the plurality of available servers in a service available state, a priority of the client, or loads of each of the plurality of available servers in the service available state (paragraphs [0041]-[0044] describe a weight’s parameter e.g. the important of each system in a multi-target environment, the importance relates to an essentialness of a workload, a geographic location relative to an accessing sysplex; Fig. 3; paragraphs [0045]-[0052] describe the process of selecting a storage site in a multi-target environment, the selection is based on a total weight of multiple factors and the multi-
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hanif for selecting a storage site using aggregate weights that are calculated based on multiple conditions. The teachings of Hanif, when implemented in the Wang and Liu system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Hanif in the Wang and Liu system in order to select a candidate a server by taking into account multiple conditions such as the relative preference of the target server, the importance of the workload running on the server (Hanif: paragraph [0004]).

As for claim 17, the combined system of Wang and Hanif teaches wherein the processor is specifically configured to: 
determine the load of each of the plurality of available servers in the service available state (Wang: paragraphs [0053]-[0056] describe the DNS server performs monitoring the workload condition and other performance characteristics and when the IP address is selected an IP address of a network server having lighter workload may be selected, this indicates the DNS evaluates and determines the workload condition of network servers in the IP list); and determine an available server whose load is less than a threshold as the first available server (Wang: paragraph [0054] describes the DNS selects a network server having lighter workload, e.g. an IP address of the network server whose data traffic amount is smaller than a predetermined data traffic).  

wherein available servers correspond to available zones (AZs);
However, it is well known in the art, to arrange edge servers according to zones, as evidenced by Liu.
Liu discloses 
wherein available servers correspond to available zones (AZs) (paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Liu for implementing zones that correspond to caching servers that provide resources to clients. The teachings of Liu, when implemented in the Wang and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Liu in the Wang and Hanif system in order to reduce network traffic if a client request is directed to a caching server that is not in a zone according to the request, the request is directed to a caching server assigned to that zone (Liu: paragraph [0022]).

As for claim 19, the combined system of Wang and Liu teaches wherein available servers correspond to available zones (AZs) (Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).

However, it is well known in the art, to select an available storage based on a highest aggregate sum of some factors, as evidenced by Hanif.
Hanif discloses
wherein an available server corresponding with a maximum value of the weighted sum is determined as a first available server (paragraphs [0048] and [0050]-[0051] describe the selection of a subsequent storage site based on a highest total weight).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hanif for selecting a storage site using aggregate weights that are calculated based on multiple conditions. The teachings of Hanif, when implemented in the Wang and Liu system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Hanif in the Wang and Liu system in order to select a candidate a server by taking into account multiple conditions such as the relative preference of the target server, the importance of the workload running on the server (Hanif: paragraph [0004]).

As for claim 20, the combined system of Wang and Liu teaches wherein available servers correspond to available zones (AZs) (Liu: paragraph [0022] describes the 
The combined system of Wang and Liu fails to teach wherein an available server corresponding with a maximum value of the weighted sum is determined as a first available server.
However, it is well known in the art, to select an available storage based on a highest aggregate sum of some factors, as evidenced by Hanif.
Hanif discloses
wherein an available server corresponding with a maximum value of the weighted sum is determined as a first available server (paragraphs [0048] and [0050]-[0051] describe the selection of a subsequent storage site based on a highest total weight).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Hanif for selecting a storage site using aggregate weights that are calculated based on multiple conditions. The teachings of Hanif, when implemented in the Wang and Liu system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Hanif in the Wang and Liu system in order to select a candidate a server by taking into account multiple conditions such as the relative preference of the target server, the importance of the workload running on the server (Hanif: paragraph [0004]).

Claim 3  and  12 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0082931) in view of Liu (US 2006/0112176) further in view of Hanif (US 2017/0090787) and Knauerhase et al. (US 2008/0133738), hereinafter Knauerhase. 

As for claim 3, the combined system of Wang, Liu and Hanif teaches wherein the determining, by the DNS, a status of each of the plurality of AZs comprises: 
obtaining, by the DNS, at least one of a heartbeat packet/frame and the load of each of the plurality of AZs in the service available state (Wang: paragraphs [0036]-[0037] describe the DNS server’s status monitoring module periodically accesses each network server and determines the health status of each network server based on whether the network server can be accessed, and the health statuses of all network servers are also monitored; Liu: paragraph [0022] describes a zone is assigned to a group of caching servers; the periodically monitoring and obtaining the cache servers’ health status is interpreted as obtaining heartbeat of a cache server); and 
determining, by the DNS, that the second AZ of the plurality of AZs is in the service unavailable state responsive to a condition (Wang: paragraph [0036] describes the network server status monitoring module accesses each network server and determines an inaccessible network server when it is down; Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers). 
The combined system of Wang, Liu and Hanif fails to teach wherein a condition includes a heartbeat of a second server is not received within preset duration and/or a load of the second available server exceeds a preset load.

Knauerhase. discloses wherein a condition includes a heartbeat of a second available server is not received within preset duration and/or a load of the second server exceeds a preset load (paragraph [0038] describes a load factor that is used to determine that a service provider is unavailable, when the service provider’s load exceeds a threshold value the service provider become unavailable).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Knauerhase for utilizing load factor of a service provider to handle client requests. The teachings of Knauerhase, when implemented in the Wang, Liu and Hanif system, will allow one of ordinary skill in the art to identify service provider that is capable of providing service to client. One of ordinary skill in the art would be motivated to utilize the teachings of Knauerhase in the Wang, Liu and Hanif system in order to ensure that a service provider is able to handle client requests.

As for claim 12, the combined system of Wang and Liu teaches wherein the processor is specifically configured to:
obtain at least one of a heartbeat and a load of each of the plurality of AZs in the service available state (Wang: paragraphs [0036]-[0037] describe the DNS server’s status monitoring module periodically accesses each network server and determines the health status of each network server based on whether the network server can be accessed, and the health statuses of all network servers are also monitored; Liu: 
determine that the second AZ is in the service unavailable state responsive to a condition (Wang: paragraph [0036] describes the network server status monitoring module accesses each network server and determines an inaccessible network server when it is down; Liu: paragraph [0022] describes a zone is assigned to a group of caching servers). 
The combined system of Wang, Liu and Hanif fails to teach wherein a condition includes that a heartbeat of a second server is not received within preset duration and/or a load of the second available server exceeds a preset load.
However, it is well known in the art, to utilize a load condition as attribute of a service provider, as evidenced by Knauerhase.
Knauerhase. discloses wherein a condition includes a heartbeat of a second available server is not received within preset duration and/or a load of the second server exceeds a preset load (paragraph [0038] describes a load factor that is used to determine that a service provider is unavailable, when the service provider’s load exceeds a threshold value the service provider become unavailable).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Knauerhase for utilizing load factor of a service provider to handle client requests. The teachings of Knauerhase, when implemented in the Wang, Liu and Hanif system, will allow one of .

Claim 6 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0082931) in view of Liu (US 2006/0112176) further in view of Hanif (US 2017/0090787) and Jeon et al. (US 2010/0042725), hereinafter Jeon.

As for claim 6, the combined system of Wang, Liu and Hanif teaches wherein available servers are available zones (AZs) (Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
The combined system of Wang, Liu and Hanif fails to teach
 wherein a determining, by a DNS, a first available server in a service available state comprises: 
obtaining, by the DNS, an IP address of the client; and 
calculating, by the DNS based on the IP address of the client and IP addresses of the plurality of available servers in the service available state, a distance between the client and each of the plurality of available servers in the service available state.  
However, it is well known in the art, to determine proximity of a client to a server, as evidenced by Jeon.
Jeon discloses 

obtaining, by the DNS, an IP address of the client (paragraph [0052] describes the proximity of the client to a host server is determined using the IP address of the client); and 
calculating, by the DNS based on the IP address of the client and IP addresses of the plurality of available servers in the service available state, a distance between the client and each of the plurality of available servers in the service available state (paragraphs [0051]-[0052] describes the IP addresses of the at least one host server and the web server are stored, and the determination module determines proximity of the client to the at least one host server and the web server is determined using the IP address of the client).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jeon for determining proximity of the client and the server that is selected to provide services to the client.  The teachings of Jeon, when implemented in the Wang, Liu and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be 

As for claim 15, the combined system of Wang, Liu and Hanif teaches wherein available servers correspond to available zones (AZs) (Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
The combined system of Wang and Liu fails to teach wherein a processor is specifically configured to: 
obtain an IP address of a client; and 
calculate, based on the IP address of the client and IP addresses of each of a plurality of available servers in a service available state, a distance between the client and each of the plurality of available servers in the service available state, and 
determine an available server closest to the client as a first available server.  
However, it is well known in the art, to determine proximity of a client to a server, as evidenced by Jeon.
Jeon discloses 
wherein a processor is specifically configured to (Fig. 2, controller 143 and determination module 147): 

calculate, based on the IP address of the client and IP addresses of each of a plurality of available servers in the service available state, a distance between the client and each of the plurality of available servers in the service available state (paragraphs [0051]-[0052] describes the IP addresses of the at least one host server and the web server are stored, and the determination module determines proximity of the client to the at least one host server and the web server is determined using the IP address of the client).  
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Jeon for determining proximity of the client and the server that is selected to provide services to the client.  The teachings of Jeon, when implemented in the Wang, Liu and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client request. One of ordinary skill in the art would be motivated to utilize the teachings of Jeon in the Wang, Liu and Hanif system in order to shorten network route between the client and the server which minimizes delay of data transmission and reduces resources involving in exchange data between a client and a server via the network route.

Claim 7 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Wang (US 2011/0082931) in view of Liu (US 2006/0112176) further in view of Hanif (US 2017/0090787) and Dhanabalan et al. (US 2018/0278570), hereinafter Dhanabalan.

As for claim 7, the combined system of Wang, Liu and Hanif teaches wherein available servers correspond to available zones (AZs) (Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).
The combined system of Wang, Liu and Hanif fails to teach wherein a determining, by a DNS, a first available server comprises: 
selecting, by the DNS, an available server that matches a priority of the client as the first available server.  
However, it is well known in the art, to consider priority of connection between a client and a server, as evidenced by Dhanabalan.
Dhanabalan discloses 
wherein a determining, by a DNS, a first available server comprises (paragraph [0250] describes a DNS response reordering system reorders a list of IP address in DNS response during an establishment of a connection between a client with a domain’s server, the reordering is performed based on the priority of the connection to be established between the sites and the link quality of the possible links between the client and the servers located at sites (see paragraph [0248])): 
selecting, by the DNS, an available server that matches a priority of the client as the first available server (paragraphs [0251] and [0257] describe the DNS response 
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Dhanabalan for considering a client connection priority and quality of network links between the client with servers to provide services to the client.  The teachings of Dhanabalan, when implemented in the Wang, Liu and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client’s profile. One of ordinary skill in the art would be motivated to utilize the teachings of Dhanabalan in the Wang, Liu and Hanif system in order to ensure that the selected server is capable to serve a client request according to a priority associated with the client and the client will made a connection over a path that can fulfill the connection’s quality requirement (Dhanabalan: paragraph [0003]).

As for claim 16, the combined system of Wang, Liu and Hanif teaches wherein available servers correspond to available zones (AZs) (Liu: paragraph [0022] describes the internet space is broken up into multiple zones and each zone is assigned to a group of caching servers).

select, an available server that 39Docket No. HW751428 matches the priority of the client as a first available server.  
However, it is well known in the art, to consider priority of connection between a client and a server, as evidenced by Dhanabalan.
Dhanabalan discloses wherein a processor is specifically configured to: 
select, an available server that 39Docket No. HW751428 matches the priority of the client as a first available server (paragraphs [0251] and [0257] describe the DNS response reordering system includes a link quality estimator to determine the link quality of each of the links, a QoS module determines priority requirements for the connection or the connection to be established and a DNS response arranger to reorder or modify a list of IP addresses in a DNS response.  Based on the link quality metrics and the connection priority, the DNS response arranger modifies the order of the list of IP addresses in the DNS response which is sent to the client).
One of ordinary skill in the art before the effective filing date of the claimed invention would have recognized the ability to utilize the teachings of Dhanabalan for considering a client connection priority and quality of network links between the client with servers to provide services to the client.  The teachings of Dhanabalan, when implemented in the Wang, Liu and Hanif system, will allow one of ordinary skill in the art to access a server whose performance and characteristics satisfy a client’s profile. One of ordinary skill in the art would be motivated to utilize the teachings of Dhanabalan in the Wang, Liu and Hanif system in order to ensure that the selected server is capable to 

Conclusions

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Biberman et al. (US 2017/0192825) teach ubiquitous and elastic workload orchestration architecture of hybrid applications/services on hybrid cloud
Ram et al. (US 2008/0049786) teach methods for providing dynamic spillover of virtual servers based on bandwidth
Alicherry (US 2013/0031559) teaches method for assignment of virtual resources within a cloud environment

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to L. T N. whose telephone number is (571)272-1013.  The examiner can normally be reached on M & Th 5:30 am - 2:30 pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TONIA DOLLINGER can be reached on 571-272-4170.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 


/L. T. N/
Examiner, Art Unit 2459



/Backhean Tiv/Primary Examiner, Art Unit 2459